Citation Nr: 1520814	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI) and residuals of a TBI, to include a seizure disorder.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active naval service from August 2006 to June 2007.  He also had service in the Naval Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In an October 2011 decision, the Board reopened the Veteran's claims for service connection for a TBI and for a seizure disorder, and remanded them for further development.  The claims now return for appellate review.  

The Veteran has asserted that his claimed seizure disorder is related to his in-service head injury, and has submitted evidence regarding this residual relationship.  Accordingly, his claim has been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDING OF FACT

A TBI and residuals of a TBI, to include a seizure disorder, are related to the Veteran's active service.



CONCLUSION OF LAW

The criteria for service connection for a TBI and residuals of a TBI, to include a seizure disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Here, because the Board is granting the claim for service connection for a TBI and residuals to include a seizure disorder, any procedural deficiency is not prejudicial to the Veteran.  

II.  Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including epilepsies and other organic diseases of the nervous system, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

The Veteran has asserted that he has TBI and residual seizures as a result of an in-service injury.  He maintains that he incurred head trauma when he was struck with a pipe in the back of his head while serving in Kuwait in April 2007, after which he was dazed and disoriented and experienced a severe headache.  As he did not have any visible signs of injury, he stated he did not receive treatment at the time.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  He further contends that he continued to have headaches afterwards and, following his discharge from service in June 2007, began to experience seizures, the first of which was in April 2008.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records are silent for any diagnoses of or treatment for a head injury.  Moreover, he repeatedly denied experiencing any head trauma during his deployment.  However, a February 2008 Post Deployment Health Reassessment reflects that the Veteran endorsed experiencing headaches during his deployment.  

As mentioned, he first reported experiencing an in-service head injury nearly 10 months after his June 2007 discharge, during a VA neurological evaluation in April 2008.  See April 2008 Neurology Note; May 2013 VA Neuropsychology Consult (noting that the first indication of an in-service head injury is his April 2008 statement to the VA neurologist).  Subsequent VA and private treatment records reflect abnormal brain activity consistent with TBI.  See, e.g., September 2008 University of Pittsburgh Medical Center Neurodiagnostics Report (reflecting "prominent focal epileptiform abnormalities in the right posterior head region . . . indicative of seizure tendency"); November 2011 VA Neurology Note (stating that the Veteran "has had EEGs showing epileptiform activity in the right posterior head region consistent to his area of trauma").  Moreover, VA neurology records have consistently and repeatedly linked his seizures to head trauma since his initial treatment for seizures in April 2008.  See, e.g., June 2008 VA Neurology Note (noting the Veteran's history of in-service head trauma and reflecting that the patient's EEG has a revealed seizure tendency on two occasions subsequent to that head trauma); November 2011 VA Neurology Note (noting a "history of seizures and headaches following a traumatic brain injury which he suffered in the military"); May 2012 VA Neurology Note (stating that the Veteran "has a history of traumatic brain injury and has been followed in Neurology Clinic for a seizure disorder and headaches"); April 2013 Primary Care Attending Note (reflecting his VA neurologist's opinion that "patient is clearly TBI with subsequent neurological issues"); October 2013 and April 2014 VA Primary Care Attending Notes (stating that "[n]eurology has repeatedly attributed seizures to TBI" and noting that "he has already been identified as having a [history of] TBI and seizure disorder, and is receiving treatment for this condition").

In January 2014, VA examiners found that the Veteran's suffered from neurological symptoms, including seizure disorder, headaches, and memory complaints; however, the examiners concluded that these manifestations were not likely the result of a TBI, but rather were a seizure disorder of indeterminate etiology and the effects of the medications taken for that disorder.  In particular, the examiners concluded that it was less likely than not that he suffered a TBI during his active military service, based primarily upon the fact that he did not report having suffered a TBI until April 2008, after having failed to report TBI during service, upon discharge, or in previous contacts with VA providers.  However, the Veteran maintains that he did not attach much significance to his injury at the time because he was wearing his helmet and did not display any outward signs of injury such as bleeding or open wounds.  See January 2012 VA Form 9.  Rather, it was not until he was asked in-depth questions about a possible head injury following his seizure in April 2008 that he realized the potential correlation between the traumatic in-service blow to his head and his symptoms, including his seizures.  Id.  See also Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F .3d  1337.

Additionally, in a July 2014 addendum, the VA examiners opined that they were unable to make a definitive determination as to the onset of his seizure disorder without resorting to speculation due to evidence of record indicating "that the Veteran had 'spells' and an abnormal EEG prior to his deployment."  However, the Veteran has consistently reported throughout the course of his treatment that he did not experience any seizures prior to April 2008.  See, e.g., April 2008 University of Pittsburgh Medical Center Emergency Room Records (noting no significant history); April 2008 VA Neurology Note (reporting no prior seizures).  See also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  And there is simply no evidence of record showing the he previously experienced grand mal seizures of the type he suffered in April 2008.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence of record).

The Veteran is competent to report the occurrence of an in-service head injury and the subsequent onset of seizures.  See Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 307-08.  His description of sustaining the in-service head trauma after a pipe broke loose while he was "trying to ratchet a tank to a flatbed" is consistent with the circumstances of his service, as his DD214 reflects a duty assignment of forward logistics support.  See 38 U.S.C.A. § 1154(a).  See, too, Washington, 19 Vet. App. 362.  Moreover, he has consistently reported throughout the course of his VA treatment, including prior to filing his service connection claim, that he sustained head trauma during active service and that he first experienced a seizure in April 2008.  See White, 502 U.S. at 356; Caluza, 7 Vet. App. at 511.  Further, his assertions with regard to the inconsistent evidence of record, particularly the delay in reporting his head injury, are certainly plausible.  Thus, the Board finds the Veteran's contentions that he suffered a head injury during active service, and that his seizures manifested thereafter, to be credible.  

Accordingly, despite the inconsistencies in the evidence noted by the VA examiners in conjunction with their negative etiological opinions, the Board finds that the Veteran's credible assertion of in-service injury, coupled with the competent medical evidence of record diagnosing TBI and linking the current seizure disorder to head trauma, places the evidence in relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that he has residuals of TBI, including a seizure disorder, that are related to his active service.  Thus, service connection for TBI and residuals of TBI, including a seizure disorder, is warranted.  38 C.F.R. §§ 3.102, 3.303 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a TBI and residuals of a TBI, to include a seizure disorder, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


